UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6544


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM MCCOLLUM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:00-cr-00988-CWH-1)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William McCollum, Jr., Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William   McCollum,    Jr.,   appeals    the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction of sentence based on Amendments 591, 706, and 711 to

the U.S. Sentencing Guidelines Manual.              We have reviewed the

record   and   conclude   the    district   court    did    not   abuse    its

discretion in denying the motion.        See United States v. Stewart,

595 F.3d 197, 200 (4th Cir. 2010).          Accordingly, we affirm for

the reasons stated by the district court.            See United States v.

McCollum, No. 4:00-cr-00988-CWH-1 (D.S.C. Mar. 14, 2012).                    We

dispense   with   oral    argument    because      the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2